      3:20-cr-00591-JFA           Date Filed 09/30/20     Entry Number 1-1           Page 1 of 5




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


 UNITED STATES OF AMERICA                               Criminal No:   3:20-591

                         v.                                   18 u.s.c. § 371
                                                              18 u.s.c. § 287
 DAVID TSUI                                                   18 u.s.c. § 1347
 -Q)MFt,J.t'ff:aN,B ~ICM:. H(C.
                                                              42   ~;,§~,~)
Cc1.,._f.,.fl....J t-~~~--< ~u:..                             INFORMATION

~~T ~~<>
C.,_....,J .. ...J.. lt-c.-(.•..,(. ~~. COUNT 1               .
                              (Conspiracy to Defraud the United States)

THE UNITED STATES ATTORNEY CHARGES:

        1.     The defendants, DAVID TSUI and COMFORTLAND MEDICAL INC., and

others defrauded the United States, Medicare, the Civilian Health and Medical Program of the

Department of Veteran's Affairs "hereinafter VA" "hereinafter CHAMPVA", and Medicare

beneficiaries 1 through a fraudulent kickback scheme that placed profit over care.

                                            Conspiracy

       2.      From at least in or around March 22, 2016, and continuing up to April 9, 2019, in
                                                                              I



the District of South Carolina and elsewhere, the defendants DAVID TSUI, COMFORTLAND

MEDICAL INC., and others knowingly and intentionally combined, conspired, confederated,

agreed, and had a tacit understanding to:



1 CHAMPYA is a federal health care program for certain spouse and children of permanently and
totally disabled veterans or deceased veterans. For those Medicare beneficiaries with CHAMPVA
benefits, Medicare is the first payer for claims submitted by providers and then CHAMPVA
typically pays the remaining balance.

                                                 1
3:20-cr-00591-JFA       Date Filed 09/30/20       Entry Number 1-1         Page 2 of 5




 a. lmowingly defraud the United States by impairing, obstructing and defeating, and

     attempting to impair, obstruct, and defeat the lawful functions of the United States

     Department of Health and Human Services "hereinafter DHHS" and the VA in the

     administration of Medicare and CHAMPVA;

 b. lmowingly and willfully devised a scheme and artifice to defraud health care programs

    and to obtain by means of false and fraudulent pretenses, representations, or promises,

    any of the money or property owned by, or under the custody or control of, any health

    care benefit program, in violation of Title 18,United States Code, Section 1347;

 c. lmowingly offering and paying remuneration, including kickbacks, directly and

    indirectly, overtly and covertly, in cash and in kind, to any person to induce a person

    to refer an individual to a person for the furnishing and arranging for the furnishing of

    any item or service for which payment may be made in whole and in part under a

    Federal health care program, that is, Medicare and CHAMPVA, in violation of Title

    42, United States Code, Section 1320a-7b(b)(2)(A);

 d. lmowingly offering and paying remuneration, including kickbacks and bribes, directly

    and indirectly, overtly and covertly, in cash and in kind, to any person to induce such

    person to purchase, and arrange for and recommend purchasing and ordering any good,

    for which payment may be made in whole and in part under a Federal health care

    program, that is, Medicare and CHAMPVA, in violation of Title 42, United States

    Code, Section 1320a-7b(b)(2)(B).




                                         2
     3:20-cr-00591-JFA          Date Filed 09/30/20       Entry Number 1-1       Page 3 of 5




                                    Purpose of the Conspiracy

        3.     It was the purpose of the conspiracy for the defendants, DAVID TSUI

COMFORTLAND MEDICAL INC., and others to enrich themselves and maximize profits at

the expense of the United States and patients by participating in the following scheme.

                             Manner and Means of the Conspiracy

       4.      The manner and means of the conspiracy operated substantially as follows and

include, but were not limited to:

       a.      Various DME companies in the scheme would hide ownership and controlling

       interests through the use of straw owners.

       b.      The DME companies entered into agreements with offshore call centers, to

       purchase completed product orders so that the companies could bill Medicare and

       CHAMPVA. The product orders were documented and tracked through a website.

       c.      The DME companies would receive a file transfer from the offshore call centers

       that included a physician's prescription, the Medicare patient's information, and the DME

       that was to be shipped to the patient.

       d.      The DME companies would receive invoices that disguised the fact that what was

       being purchased was completed product order.

       e.      To maximize doctors signing the prescriptions, patients were incentivized to use

       telemedicine doctors. The telemedicine doctors did not have relationship with the Medicare

       patients, and could not physically examine them.




                                                3
      3:20-cr-00591-JFA        Date Filed 09/30/20       Entry Number 1-1        Page 4 of 5




        g.     The scheme used drop ship companies to process the orders and ultimately ship the

        DME products to the Medicare patients. These dropship companies were paid by the DME

        companies participating in the scheme.

        h. The defendant, DAVID TSUI, referred DME companies to offshore call centers. In

       return for these referrals, the offshore call center paid DAVID TSUI a fee.

       i. The defendant, DAVID TSUI, was excluded by the Department of Health and Humans

       Services, Office of Inspector General from participation in all Federal health care

       programs, including Medicare and CHAMPVA.

       j. In spite of this debarment, DAVID TSUI, operated the dropship company

       COMFORTLAND MEDICAL INCORPORATED ("COMFORTLAND"). This

       dropship company facilitated the above describe scheme through the shipment of products

       to Medicare patients. For this, COMFORTLAND received payments from DME

       companies participating in the scheme.

       k. To disguise DAVID TSUl's involvement in COMROTLAND, the company was

       owned by DAVID TSUI's wife. Yet, DAVID TSUI directed COMFORTLAND's

       involvement in the above described scheme.

                                          Overt Acts

       5.     In furtherance of the conspiracy and to effect the conspira~y, the following overt

acts, among others, were committed in the District of South Carolina;

   a. On or about October 18, 2016, Cumberland Medical Equipment, Inc., billed Medicare

       $942 for a Wrist Hand Orthosis, for Medicare beneficiary C.M., claim number

       16183715541000.


                                                 4
     3:20-cr-00591-JFA         Date Filed 09/30/20       Entry Number 1-1   Page 5 of 5


                                                                                          I
                                                                                          I
  b. On or about November 10, 2016, Cumberland Medical Equipment, Inc., billed Medicare   i
     $1936 for a Lumbar Sacral Orthosis, for Medicare patient P.S., claim number

      16228708186000.


  All in violation of Title 18, United States Code, Section 371.




PETER M. MCCO
UNITED STATES




                                               5
